Citation Nr: 0843611	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO. 04-16 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for perirectal and 
perianal abscesses.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to Agent Orange.  

3.  Entitlement to service connection for 
hypertension/enlarged heart.

4.  Entitlement to service connection for residuals of 
pilonidal cyst.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

6.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee.

7.  Entitlement to service connection for DJD of the left 
knee.

8.  Entitlement to service connection for hernia.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

10.  Entitlement to service connection for chronic 
sinusitis/rhinitis.

11.  Entitlement to service connection for an acquired 
psychiatric disorder.

12.  Entitlement to service connection for 
pseudofolliculitis.


REPRESENTATION

Appellant represented by:	Lonnie A. Washington, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and April 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The veteran also originally sought entitlement to special 
monthly compensation (SMC) based on the need for aid and 
attendance/housebound, entitlement to service connection for 
hyperpigmented macules, papules on the scalp, folliculitis 
and/anal fistulas, hyperplasia of the prostate, 
hypercholesterolemia, bilateral corneal abrasions.  Finally, 
the veteran also sought a compensable disability evaluation 
of his service-connected hemorrhoids.  Entitlement to the 
benefits sought above was denied in April 2003.  The veteran 
perfected his appeal of the denial in June 2004.  

The veteran submitted a statement in May 2005 wherein he 
stated he wished to withdraw his appeal as to the following 
eight issues: compensable evaluation for hemorrhoids, 
entitlement to SMC, entitlement to service connection for 
hyperplasia of the prostate, hyperpigmented macules, papules 
of the scalp, folliculitis/anal fistulas, 
hypercholesterolemia, and bilateral eye disorder.

The veteran later submitted a statement in September 2006 
wherein he again stated that he wished to withdraw his appeal 
for the above listed eight issues.  He said he wished to 
continue his appeal for the remaining issues.

The veteran wrote to the Board to inquire as to what issues 
were considered to be pending on appeal in July 2007.  The 
Board responded that there were 20 total issues in September 
2007.  This letter was in error as the veteran had clearly 
withdrawn the eight issues by way of two separate writings in 
May 2005 and September 2006, respectively.  

In February 2008, the Board remanded this claim to the RO for 
a Board hearing.  In July 2008, the veteran appeared before 
the undersigned Acting Veterans Law Judge and gave testimony 
in support of his claim.  At that time the issue of whether 
there was clear and unmistakable error (CUE) in the December 
1978 RO decision which granted service connection and 
assigned a noncompensable evaluation for hemorrhoids was 
discussed.  That decision was subsumed by the February 1980 
Board decision which denied a compensable rating.  To the 
extent the veteran and his representative believe this issue 
was not adequately addressed by the Board in its February 
1980 decision, such a contention is properly raised in a 
motion submitted directly to the Board requesting review of 
the Board's decision for CUE, rather than by pursuing a claim 
with the RO for revision of the RO's decision based upon CUE, 
since the Board's decision subsumed that RO decision.  See 38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  When the rating 
decision is deemed subsumed by a supervening Board decision, 
then as a matter of law the rating decision cannot be the 
subject of a claim of CUE.  Rather, in such a case, the 
claimant "must proceed before the Board and urge that there 
was clear and unmistakable error" in the Board decision.  
Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  The 
case has been returned to the Board and is ready for further 
review.  

Also during the hearing, the veteran discussed the issues of 
entitlement to a clothing allowance for the years 2005 and 
2007.  He has indicated that he has been denied the 2005 
benefit by the RO in Nashville, Tennessee in 2005 and the 
2007 request was denied by the RO in Montgomery, Alabama, and 
that he has disagreed with the findings.  The veteran 
submitted copies of statements that he reports he sent to the 
RO disagreeing with the denial of a clothing allowance for 
2005.  In one statement dated in January 2007, the veteran 
stated that he received a letter confirming the denial of the 
request for a clothing allowance for 2005 in March 2006.  The 
record before the Board does not include decisions regarding 
either of these issues.  It is noted that in May 2007, the RO 
in Montgomery, Alabama informed the veteran that the 
Nashville VA facility was being contacted regarding his 
denial of a clothing allowance for 2005.  These matters are 
referred to the RO for consideration.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for perirectal and perianal abscesses, entitlement 
to service connection for diabetes mellitus to include as due 
to exposure to Agent Orange, entitlement to service 
connection for PTSD, entitlement to service connection for an 
acquired psychiatric disorder, and entitlement to service 
connection for GERD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In July 2008, before the Board promulgated a decision, 
the veteran informed the Board at his hearing that he wished 
to withdrawn his appeals for service connection for 
hypertension/enlarged heart, sinusitis/rhinitis, a hernia and 
for pseudofolliculitis.  

2.  The veteran was not treated in service for a pilonidal 
cyst and his residuals of a pilonidal cyst are not related to 
his service in any way.  

3.  The veteran was treated during service for right knee 
complaints.  His currently shown right knee disability is not 
related to service in any way.  

4.  The veteran's currently shown left knee disorder was not 
shown in service or until many years thereafter and is not 
related to his service in any way.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his 
substantive appeal for hypertension/enlarged heart have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2008).  

2.  The criteria for withdrawal by the appellant of his 
substantive appeal for hernia have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  

3.  The criteria for withdrawal by the appellant of his 
substantive appeal for sinusitis/rhinitis have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).  

4.  The criteria for withdrawal by the appellant of his 
substantive appeal for pseudofolliculits have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).  

5.  The criteria for service connection for a pilonidal cyst 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

6.  The criteria for service connection for a right knee 
disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

7.  The criteria for service connection for a left knee 
disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hypertension/Enlarged Heart, 
Sinusitis/Rhinitis, a Hernia and for Pseudofolliculitis.  

In July 2008, at his hearing before the Board, the veteran 
gave testimonial notice that he wished to withdraw his 
appeals concerning hypertension/enlarged heart, 
sinusitis/rhinitis, a hernia and for pseudofolliculitis.  
Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also 38 
C.F.R. § 20.202 (the Board may dismiss any appeal which fails 
to allege specific error or fact of law in the determination 
being appealed).  A substantive appeal may be withdrawn as to 
any or all issues at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal 
may be made by the appellant or by his or her authorized 
representative, and unless done on the record at a hearing, 
it must be in writing.  38 C.F.R. § 20.204(a).

The July 2008 request to withdraw the veteran's appeals for 
hypertension/enlarged heart, sinusitis/rhinitis, a hernia and 
for pseudofolliculitis was submitted before the Board 
promulgated a decision.  38 C.F.R. § 20.204(a), (b)(3).  It 
was submitted by way of hearing testimony.  38 C.F.R. § 
20.204(a).  Consequently, there remain no allegations of 
error of fact or law for appellate consideration in the 
appeal of those issues.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. 
§ 20.202.  Accordingly, the Board does not have jurisdiction 
to review the appeal on those issues and they are dismissed.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, such as arthritis, may be presumed if 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v.  
Brown, 4 Vet. App. 309, 314 (1993).

Pilonidal cyst

The veteran asserts that he has residuals of a pilonidal cyst 
that are related to service.  His service treatment records, 
including his January 1973 separation examination report, 
show no complaint, diagnosis or treatment for a pilonidal 
cyst.  

Private records show that the veteran was hospitalized in 
September 1973 for pain in the right groin of one week's 
duration.  It was noted that he had had numerous episodes of 
folliculItis in the groin and in the axilla of lesser 
magnitude.  An abscess of the right groin and right scrotum 
was noted.  The abscess was excised and drained.  Private 
records show that in April 1976, the veteran was seen for a 
questionable infected sebaceous cyst in the left groin, which 
had been incised and drained five days prior.  In June 1978, 
he reported having a boil on his testicles.  

The veteran was examined by VA in October 1978.  A small 
cystic lesion was noted on the left scrotum.  VA outpatient 
treatment records show that in March 1979, the veteran had a 
mildly inflamed follicle in the groin and scars in the groin 
from drained abscesses.  The finding was folliculitis of the 
groin.  In June 1979, a 2 cm, firm nodule at the base of the 
left testicle was noted which was tender and movable.  The 
assessment was, probable sebaceous cyst of the left scrotum.  
Thereafter in July 1979, the examiner noted that he was 
unable to find a sebaceous cyst, and that it had resolved 
completely for the present.  

In a September 1979 letter, J.A. Rhyne, III, M.D. reported 
that he had treated the veteran for folliculitis and 
furunculosis of the groin between September 1973 and May 
1974.  It was stated that the veteran had been hospitalized 
in the Fall of 1973 for the condition.  

The veteran was examined by VA in October 1999.  It was noted 
that in 1980, he had a pilonidal cyst.  Status post pilonidal 
cyst surgery was diagnosed.  

The veteran was examined by VA in June 2001.  The examiner 
noted a scar above the anus, which it was stated was 
apparently from his previous pilonidal sinus surgery.  The 
finding was, history of infected pilonidal sinus, treated 
surgically.  

In December 2002, on VA examination, it was noted that the 
veteran had undergone surgery three to four years prior for 
pilonidal cyst removal and that he had a history of a cyst 
removal from the groin.  No pertinent diagnosis was entered.  

Discussion

The veteran was not treated for a pilonidal cyst during 
service.  After service he was seen in 1973 for an abscess of 
the right groin and thereafter the record shows treatment for 
complaints of cysts, with a scar noted in 2001 which was 
attributed to a previous pilonidal cyst surgery.  However, 
there is nothing in the medical evidence of record that 
associates his complaints after service with his military 
service.  Thus, while a current finding is of record, there 
is no inservice treatment and the record does not show a 
medical nexus between service and his current findings.  As 
such, service connection is not warranted.  

Left Knee and Right Knee

The veteran claims service connection for left and right knee 
disabilities which he argues were incurred in service.  His 
service entrance examination report dated in May 1970 shows 
his lower extremities to be normal.  He was treated during 
service in April 1972 for right knee complaints on three 
occasions.  Initially, he complained of right knee pain, and 
slight edema of the right leg was noted.  There was full 
range of motion.  The finding was strain.  He was seen again 
three days later and the examiner noted the previous history 
and that there was no knee pathology, objective or 
subjective.  Subjective pain was noted in the posterior thigh 
and calf muscles.  Muscle strain was the finding.  He was 
seen again in April 1972 for pain in his lower knee, 
posteriorly.  The examiner prescribed steroidal medication, 
lateral knee, right.  There is no treatment documented for 
the left knee.  His January 1973 separation examination 
report shows his lower extremities to be clinically normal. 

After service the record shows that in December 1991, the 
veteran was treated by VA for knee pain.  By way of history 
it was noted that he had been in a motor vehicle accident in 
November 1991 and needed an extension of his excuse for work.  
The finding was status post motor vehicle accident, and it 
was noted that he was ok to return to work.  On VA 
examination in October 1999, he complained of pain in his 
knees; no diagnosis was given.  On VA examination in June 
2001, the veteran complained of pain in his left knee 
following an injury in basic training.  X-rays of both knees 
were normal and no knee diagnosis was entered.  In September 
2002, VA records show that the veteran had complaints of knee 
pain.  X-rays showed mild degenerative joint disease in both 
knees.  

Discussion

As to the right knee, while the veteran was treated in 
service for right knee complaints, at service discharge in 
January 1973, no right knee disorder was noted.  Neither was 
a right knee problem diagnosed during the first year after 
service discharge or until 2002, over twenty five years after 
service.  There is no medical evidence associating the 
current right knee arthritis with service.  As such, service 
connection is not warranted. 

As to the left knee, there is no showing of treatment during 
service or within the first post service year.  While the 
veteran had complaints of left knee pain in 1991, 1999, and 
2001, a left knee disorder is not clinically diagnosed until 
2002, over twenty-five years after service and there is no 
objective medical evidence associating the left knee 
arthritis with service.  It is noted that the veteran has 
claimed treatment for the left knee with steroid injections.  
(See, e.g., VA examination of December 2002).  While the 
service treatment records show treatment including 
prescribing steroid injections, the treatment is noted for 
the right knee only.  However, even if arguably, the 
treatment did involve both knees, as contended by the 
veteran, absent a showing of left knee problems at discharge 
and no diagnosis until more than 25 years thereafter, as well 
as no objective evidence of a nexus, service connection would 
not be warranted.  As such, service connection is not 
warranted for the left knee.  

Credibility Issues

As to the pilonidal cyst issue, the veteran was first treated 
for an abscess of the groin in September 1973, some seven 
months after service discharge.  He has had a history of 
treatment for cysts and boils thereafter and he has been 
found to have a scar that was found to be apparently from his 
previous pilonidal cyst surgery.  This disorder is not among 
those for which presumptive service is applicable.  See, 38 
U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).  While the veteran, as 
lay a person, is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  The Board has considered the 
veteran's own assertions.  However, such assertions are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).  While the veteran may believe that his residuals of 
a pilonidal cyst are related to service, in this regard, 
there is no indication of treatment in service, and no 
medical clinician has ever associated the veteran's disorder 
with service.  

Concerning the veteran's claim regarding his knees, there is 
no competent medical evidence of record indicating that the 
veteran's current disorders of the knees first diagnosed many 
years after service, had their onset during service or are 
related to any in-service finding or event.  No medical 
professional has ever related any current left or right knee 
disorders to the veteran's military service.  In addition, 
although the veteran contends that he has these disorders 
that are related to his service, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

It is noted that the veteran was treated during service for a 
right knee disorder.  To the extent that the veteran has 
contended continuity of symptoms, the Board acknowledges that 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claims, 
the Board must evaluate the appellant's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Board has considered the veteran's statements asserting 
continuity of symptomatology of his currently-diagnosed knee 
disorders.  However, while the Board acknowledges that the 
veteran is competent to provide evidence of his own 
experiences, the Board finds his statements about continuity 
of symptomatology since service not to be credible.  First, 
he has claimed that he was treated in service during basic 
training for both knees, and steroids were given.  He was 
prescribed steroid treatment for the right knee only in April 
1972, over two years after his service entrance, and well 
after he would have been in basic training.  While there was 
treatment in service for the right knee, the first post-
service evidence of the either a right or left knee disorder 
is in 2002,  more than 20 years after his separation from 
service, when degenerative arthritis of both knees was shown 
on X-rays.  Further the veteran was treated for an injury to 
the knees in a motor vehicle in 1991.  At that time no left 
or right knee disorder was found.  In view of the lengthy 
period without treatment, for either knee after service, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The currently diagnosed 
disorders have not been shown by probative medical evidence 
to be related to service.  Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  As such, service connection is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in June 2002, November 2003, June 2004, 
November 2004, and June 2006 (re-sent to new address in 
November 2006).  These letters fully addressed all notice 
elements and the first two were sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues decided.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records 
and private records have also been associated with the file.  
The veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned in July 
2008.  Additionally the veteran has been examined by VA.  
Opinions regarding the etiology of the disorders were not 
obtained.  However, given the absence of in-service evidence 
of chronic manifestations of the left knee disorder and the 
pilonidal cyst disorder, and no competent evidence of a nexus 
between these claims and service a remand would unduly delay 
resolution of the claims.  As to the right knee disorder, as 
there is no evidence of the disorder for many years after 
separation, and no competent evidence of a nexus between 
service and the veteran's claimed right knee disorder, a 
remand for a VA examination would unduly delay resolution.  
Moreover, as to the right knee, while the evidence supports 
the first two factors of 38 C.F.R. § 3.159(c)(4) (current 
disability and in-service occurrence), there is no competent 
evidence that the veteran's right knee disorder may be 
associated with military service.  That is to say, there is 
no medical evidence suggesting a nexus.  Further, the 
veteran's statements as to continuity of symptomatology are 
found to lack credibility given the specific findings of a 
normal right knee for many years after service separation.  
In addition, the Board finds that the medical evidence of 
record is sufficient to make a decision on the claim.  
Therefore, remand for a VA examination is not warranted.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal for service connection for hypertension/enlarged 
heart is dismissed.  

The appeal for service connection for service connection for 
sinusitis/rhinitis is dismissed.   

The appeal for service connection for a hernia is dismissed.  

The appeal for service connection for pseudofolliculitis is 
dismissed.  
 

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for residuals of a pilonidal cyst is 
denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran seeks service connection for PTSD and for an 
acquired psychiatric disorder.  He reports that he was 
treated during service for depression surrounding the death 
of his son.  The record shows that the veteran has been 
diagnosed with multiple psychiatric diagnoses including PTSD.  
The diagnosis of PTSD has been related to in-service 
stressors.  (See, e.g., VA outpatient record of October 
2004).  The veteran has listed several stressors regarding 
his claim for PTSD, including: 

The loss of his son during birth at 
Madigan Hospital in November 1970, while 
the veteran was in service at Fort Lewis, 
Washington.  

During May 1970, while his unit was on 
the firing range during basic training, 
six basic training solders were 
accidently killed. 

The assignment of his brother to Vietnam 
between October 1970 and November 1972 
and the wounding of his brother while he 
was stationed there. 

The involvement of his brother in a 
murder investigation. 

He has submitted the certificate of fetal death regarding his 
son which confirms the death during the veteran's service, 
and he has submitted a Tuesday, June 9, 1970 newspaper 
article regarding the death of seven soldiers at Fort Bragg 
on "Monday" when TNT exploded during demolition training.  
The veteran has testified that he was stationed there at that 
time and that this is his primary stressor.  Service 
personnel records show that he was stationed at Fort Bragg 
from May to July 1970.  Thus there is verification that two 
of his stressors did occur.  Additionally, the veteran's 
service treatment records show that in December 1971, his 
records were reviewed by a clinician in the Department of 
Psychiatry and it was noted that there was no indication of 
impaired reliability or judgment.  A private examiner has 
diagnosed PTSD, bipolar disorder and substance abuse in June 
2005.  That examiner stated that "in my opinion, his 
condition is as likely as not related to his military 
service".  The examiner did not specify the condition to 
which he was referring.  In an April 2004 Vet Center Intake 
examination it was reported that the veteran continued to 
grieve the loss of his son, and diagnosed schizophrenia and 
manic depression with bi-polar disorder.  The veteran has not 
been examined by VA to determine if he has PTSD or any other 
psychiatric disorder related to his military service.  

The veteran claims that he has diabetes mellitus related to 
exposure to Agent Orange in service.  He contends that he was 
exposed to Agent Orange in the transportation, clean up and 
storage of the chemical when he was stationed at Fort Lewis 
as a supply clerk.  He has a diagnosis of diabetes mellitus.  
Under Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994), the appellant can establish service connection on a 
direct basis.  The appellant has contended that while working 
as a supply clerk, he was exposed to Agent Orange.  The 
veteran was not present in Vietnam, and is not presumed to 
have been exposed to herbicides. Service personnel records 
associated with the file show that the veteran was a unit 
supply clerk.  A search for his service unit records has not 
been made to verify the veteran's duties and to determine if 
he was involved in handling Agent Orange.  Under these 
circumstances, the Board finds that the RO should attempt to 
verify, through official channels, the likelihood of the 
veteran's exposure to herbicides during the course of his 
duties in service.  

If actual in-service exposure to herbicides, to include Agent 
Orange, is established, the RO should take any other 
appropriate action to adjudicate the claim (to include 
obtaining a medical opinion regarding a nexus, if any, 
between in-service exposure and diabetes if appropriate).  In 
this regard, the Board notes that there is currently no 
medical opinion, fully based on consideration of the 
veteran's entire documented medical history and VA 
examination, that explicitly addresses such a relationship.  
See 38 U.S.C.A. § 5103A.  

The veteran also seeks service connection for GERD and 
contends that it is related to his treatment in service.  He 
states that he has had digestive problems since service.  His 
service treatment records show that he was treated for 
stomach complaints in 1970, and in July 1970, questionable 
esophageal reflux was diagnosed.  The veteran has been 
currently diagnosed with GERD.  (See, e.g. VA examinations of 
October 1999, and June 2001).  VA regulations provide that, 
with chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).   
The veteran has not been examined by VA to determine the 
etiology of his GERD.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), it was held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The United States 
Court of Appeals for Veterans Claims (Court) further held 
that VA must, in the context of a claim to reopen, look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id. at 9-10.  Notice letters which 
included the issue of whether new and material evidence has 
been received to reopen a claim for service connection for 
perirectal and perianal abscesses were sent to the veteran in 
June 2002 and in November 2003.  Effective on or after August 
29, 2001, the definition of new and material evidence was 
changed.  While the second letter  provided the correct 
standard, both letters incorrectly identified the last final 
denial as having occurred in January 1979 instead of October 
1990, and neither letter notified the veteran  of the 
evidence necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  This should be 
accomplished on remand.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
which complies with the holding in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), 
that articulates the basis of the last 
final denial; notifies the veteran of 
the evidence and information necessary 
to reopen his claim; and notifies the 
veteran of the evidence required to 
establish entitlement to his underlying 
service connection claim.  The Board 
points out that the last final denial 
of this claim was in October 1990.  

2.  Attempt to verify (see M21-1 MR, 
pt. IV, subpt. II, ch. 2, sec. C, para. 
10(n)), through official channels (e.g. 
the Department of Defense), the 
likelihood of the veteran's exposure to 
herbicides in service-specifically, in 
assignment as a supply clerk at Fort 
Lewis, Washington.  If the evidence 
establishes likely exposure to 
herbicides, including Agent Orange, 
during service, arrange for the veteran 
to undergo VA examination to obtain a 
nexus opinion for the disability.

3.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether the veteran has 
PTSD or any other psychiatric 
disability related to service.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  

a.  Prior to the examination, specify 
for the examiner the stressors that it 
is determined were established by the 
record, and the examiner must be 
instructed that only that/those 
event(s) may be considered for the 
purpose of determining whether the 
veteran was exposed to one or more 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.   
The examination report should include a 
detailed account of all pathology 
present, to include diagnoses of other 
acquired psychiatric conditions.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.  If a diagnosis of 
PTSD is  appropriate, the examiner 
should  specify:  (1) whether each 
alleged  stressor found to be 
established by the  evidence of record 
was sufficient to  produce PTSD; (2) 
whether the remaining  diagnostic 
criteria to support the  diagnosis of 
PTSD have been satisfied;  and (3) 
whether there is a link between  the 
current symptomatology and one or  more 
of the in-service stressors found  to 
be established by the record and  found 
to be sufficient to produce PTSD  by 
the examiner.  Any opinions expressed 
by the examiner must be accompanied by 
a complete rationale.

c.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the veteran's military 
service.  

4.  Schedule the veteran for a VA 
examination to determine the etiology 
of his GERD.  The claims file and a 
copy of this remand must be made 
available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner should offer an opinion with 
complete rationale as to whether it is 
at least as likely as not (a 50 percent 
probability or greater) that any 
currently diagnosed GERD is related to 
the veteran's service.  

5.  Thereafter, readjudicate the 
veteran's claim.  If the benefits 
sought remain denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


